BIRD, Judge.
The voters of Breckinridge County, by a vote of more than three to one, approved the issuance and sale of bonds in the sum of $250,000 for hospital purposes.
The bonds are about to be issued and sold by the county in order to comply with the provisions of the Hill-Burton Act and thus qualify for federal aid in the construction of a new hospital.
This action attacks the validity of the bond issue. The trial court found inter alia that hospital facilities in Breckinridge County were grossly inadequate. Thereupon the trial court concluded among other things that the health and well-being of the people sufficiently warranted the voted indebtedness about to be assumed by the county. The action was dismissed and the plaintiffs have appealed to this Court.
Only one question is presented to us. Does the gross inadequacy of hospital facilities in the county constitute an emergency within the meaning of Section 158 of the Kentucky Constitution so as to permit the county to exceed its normal debt limitations ?
We have not heretofore answered the question. Persuasive authorities have been cited and it is now the opinion of this Court that the proven inadequacy does constitute an emergency within the meaning of Section 158.
*284We have been requested to say whether an unappealed judgment in the circuit court is sufficient approval of the bond issue.
Obviously such judgment is as binding as a judgment of this Court.
We find no error. The judgment is therefore affirmed.